IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45355

STATE OF IDAHO,                                 )
                                                )    Filed: August 21, 2018
       Plaintiff-Respondent,                    )
                                                )    Karel A. Lehrman, Clerk
v.                                              )
                                                )    THIS IS AN UNPUBLISHED
TIMOTHY SALAS, JR.,                             )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Second Judicial District, State of Idaho, Nez
       Perce County. Hon. Jay P. Gaskill, District Judge.

       Order denying motion to suppress, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Lara E. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jeffery D. Nye, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

GUTIERREZ, Judge
       Timothy Salas, Jr., appeals from the judgment entered upon his conditional guilty plea to
trafficking heroin. Specifically, he contends the district court erred by denying his motion to
suppress on the basis the traffic stop was unlawful. For the reasons set forth below, we affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       A trooper observed a vehicle driven by Salas make what the trooper characterized as an
unsafe lane change in front of a semi-truck, and then shortly thereafter the vehicle turned off the
highway. The trooper followed the vehicle and conducted a traffic stop for failing to signal in
violation of Idaho Code § 49-808. During a subsequent search of the vehicle, the trooper found
marijuana and heroin, and Salas was charged with trafficking in heroin, I.C. § 37-
2732B(a)(6)(B).

                                                1
       Salas filed a motion to suppress evidence found as a result of the search of his vehicle
based on his assertion the trooper lacked reasonable, articulable suspicion that Salas failed to use
his traffic signal when he turned off the highway. The court conducted oral arguments and,
while no witnesses were called, the trooper’s dash cam video footage and the preliminary
hearing transcript were submitted to the court. The district court denied the motion, determining
the State established the trooper had reasonable suspicion to conduct the traffic stop.
       Salas entered into a conditional guilty plea, reserving his right to appeal the court’s denial
of his motion to suppress.     The court imposed a sentence of five years, with three years
determinate, and stayed the sentence pending this appeal.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
       A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates
the Fourth Amendment’s prohibition against unreasonable searches and seizures. Delaware v.
Prouse, 440 U.S. 648, 653 (1979); Atkinson, 128 Idaho at 561, 916 P.2d at 1286. Under the
Fourth Amendment, an officer may stop a vehicle to investigate possible criminal behavior if
there is a reasonable and articulable suspicion that the vehicle is being driven contrary to traffic
laws. United States v. Cortez, 449 U.S. 411, 417 (1981); State v. Flowers, 131 Idaho 205, 208,
953 P.2d 645, 648 (Ct. App. 1998). The reasonableness of the suspicion must be evaluated upon
the totality of the circumstances at the time of the stop. State v. Ferreira, 133 Idaho 474, 483,
988 P.2d 700, 709 (Ct. App. 1999). The reasonable suspicion standard requires less than
probable cause but more than mere speculation or instinct on the part of the officer. Id. An
officer may draw reasonable inferences from the facts in his or her possession, and those



                                                 2
inferences may be drawn from the officer’s experience and law enforcement training. State v.
Montague, 114 Idaho 319, 321, 756 P.2d 1083, 1085 (Ct. App. 1988).
                                                  III.
                                             ANALYSIS
       Salas requests that this Court vacate his judgment and reverse the district court’s order
denying his motion to suppress. He contends the district court erred in concluding the trooper
had reasonable suspicion to effectuate a traffic stop because there is no evidence demonstrating
he failed to signal as required by I.C. § 49-808, which provides in relevant part:
                (1) No person shall turn a vehicle onto a highway or move a vehicle right
       or left upon a highway or merge onto or exit from a highway unless and until the
       movement can be made with reasonable safety nor without giving an appropriate
       signal.
                (2) A signal of intention to turn or move right or left when required shall
       be given continuously to warn other traffic. On controlled-access highways and
       before turning from a parked position, the signal shall be given continuously for
       not less than five (5) seconds and, in all other instances, for not less than the last
       one hundred (100) feet traveled by the vehicle before turning.
       Salas bases his arguments that the trooper lacked reasonable suspicion that Salas was
driving contrary to traffic laws on video taken from the trooper’s dash camera. Salas notes the
video shows that there is a great distance between his vehicle and the patrol car, and no lights
from Salas’s vehicle or the semi-truck that Salas passed are visible until the trooper is close to
turning off the road. Thus, Salas argues the video demonstrates the trooper was unable to see the
right turn signal of Salas’s vehicle. Further, he notes that the video footage shows that his turn
signal is on when the trooper effectuates the traffic stop; therefore, he argues the video footage
contradicts the trooper’s testimony.
       At the preliminary hearing in the instant case, the trooper testified that what drew his
attention to Salas was the manner in which he passed a semi-truck. The trooper stated that “it
was not a safe lane change” due to his observation that Salas “suddenly changed lanes from the
left lane to the right lane right directly in front of that semi . . . as well as the close proximity to
that semi.” When asked if Salas used his signal during the transition, the trooper testified that
Salas did not. The trooper also testified he did not see Salas use his turn signal when Salas
turned off the highway. While he acknowledged there was a gap during which he could not see
Salas’s vehicle, the trooper testified that it only lasted “[p]ossibly a second, second-and-a-half. It
was a very short time.” He stated he did not see Salas use his signal either before or after this

                                                   3
short gap. The statute in question requires that “intention to turn or move right or left . . . shall
be given continuously for not less than five (5) seconds.” I.C. § 49-808. Therefore, even if Salas
had his signal on during the time he was out of the trooper’s view, it was less than the required
five seconds. Additionally, when the trooper told Salas the reason for the traffic stop, Salas
apologized for not having his signal on and stated, “That’s my fault.”
        Salas’s arguments are largely based on attacking the credibility of the trooper by stating
he could not have seen the signal even if he believed he could. However, as noted above, the
power to assess the credibility of witnesses, resolve factual conflicts, weigh evidence, and draw
factual inferences is vested in the trial court. Valdez-Molina, 127 Idaho at 106, 897 P.2d at 997;
Schevers, 132 Idaho at 789, 979 P.2d at 662. Further, the video is not dispositive of the issue of
whether Salas’s signal light was flashing, and it does not negate the trooper’s testimony. Salas’s
arguments regarding the dash cam footage are based on the premise that the footage is precisely
what the trooper was able to see. However, we agree with the following conclusion of the
district court:
                While video is often useful to give a real-world view of traffic stops, it is
        also true that it [] does not replace [] the in-person observations of the people
        involved at the scene. Here, the Trooper testified as to his training and
        experience, and as to his observations of the failure to signal. The video does not
        establish one way or another whether the signal was on. There is no evidence in
        the record, only argument, claiming the signal was not on.
        This case is analogous to State v. Brooks, 157 Idaho 890, 341 P.3d 1259 (Ct. App. 2014).
Like the instant case, the driver in Brooks was stopped after an officer observed the driver
change lanes on the interstate without signaling for at least five continuous seconds in violation
of I.C. § 49-808, and the stop resulted in the driver being charged with possession of a controlled
substance. Brooks, 157 Idaho at 891, 341 P.3d at 1260. He also filed a motion to suppress
evidence obtained as a result of the stop and entered a conditional guilty plea to possession of a
controlled substance, preserving his right to appeal the denial of his motion to suppress. Id. This
Court held:
         As found by the district court, Brooks failed to signal for at least five continuous
        seconds before moving from the left lane to the right lane on a controlled-access
        highway. This violation of the traffic laws provided reasonable suspicion for the
        stop, during which a controlled substance was discovered in plain view. As a
        result, the district court did not err in denying Brooks’s motion to suppress.
Id. at 894, 341 P.3d at 1263.


                                                 4
       The district court’s factual finding that Salas failed to signal for at least five seconds, as
required by I.C. § 49-808, is supported by substantial evidence. The district court did not err in
concluding the trooper had reasonable suspicion that Salas was driving contrary to Idaho law and
legally effectuated the traffic stop. Accordingly, the district court’s denial of the motion to
suppress is affirmed.
                                                IV.
                                         CONCLUSION
       The district court did not err in denying Salas’s motion to suppress because the officer
had reasonable articulable suspicion that Salas failed to signal in contravention of I.C. § 49-808.
Salas’s judgment of conviction for trafficking in heroin entered upon his conditional guilty plea
is affirmed.
       Judge HUSKEY and Judge LORELLO CONCUR.




                                                 5